Title: From Thomas Jefferson to William C. C. Claiborne, 24 May 1803
From: Jefferson, Thomas
To: Claiborne, William C. C.


          
            Dear Sir 
                     
            Washington May 24. 1803
          
          The within being for communication to your H. of Representatives when it meets, I inclose it in this which is of a private character. the former I think had better be kept up until the meeting of the Representatives, lest it should have any effect on the present critical state of things beyond the Atlantic, altho’ I have indeavored to make it as inoffensive there as was compatible with the giving an answer to the Representatives. pending a negociation, and with a jealous power, small matters may excite alarm, & repugnance to what we are claiming.   I consider war between France & England as unavoidable. the former is much averse to it: but the latter sees her own existence to depend on a remodification of the face of Europe, over which France has extended it’s sway much farther since, then before the treaty of Amiens. that instrument is therefore considered as insufficient for the general security, in fact as virtually subverted by the subsequent usurpations of Buonaparte on the powers of Europe. a remodification is therefore required by England, & evidently cannot be agreed to by Buonaparte, whose power resting on the transcendent opinion entertained of him, would sink with that on any retrograde movement. in this conflict our neutrality will be cheaply purchased by a cession of the island of N. Orleans & the Floridas, because, taking part in the war, we could so certainly sieze & securely hold them and more. and although it would be unwise in us to let such an opportunity pass by of obtaining this necessary accession to our territory, even by force, if not obtaineable otherwise, yet it is infinitely more desireable to obtain it with the blessing of neutrality rather than the curse of war. as a means of increasing the security, & providing a protection for our lower possessions on the Missisipi, I think it also all important to press on the Indians, as steadily and strenuously as they can bear, the extension of our purchases on the Missisipi from the Yazoo upwards: and to encourage a settlement along the whole length of that river, that it may possess on it’s own banks the means of defending itself, & present as strong a frontier on our Western, as we have on our Eastern border. we have therefore recommended to Genl. Wilkinson, taking on the Tombigbee only as much as will cover our actual settlements, to transfer the purchase from the Choctaws to their lands Westward of the Big black, rather than the fork of Tombickbee and Alabama, which has been offered by them in order to pay their debt to Panton & Leslie. I have confident expectations of purchasing this summer a good breadth on the Missisipi from the mouth of the Illinois down to the mouth of Ohio, which would settle immediately & thickly; & we should then have between that settlement and the lower one, only the uninhabited lands of the Chickasaws on the Missipi., on which we could be working at both ends.—you will be sensible that the preceding views, as well those which respect the European powers as the Indians, are such as should not be formally declared, but be held as a rule of action to govern the conduct of those within whose agency they lie; and it is for this reason that instead of having it said to you in an official letter, committed to records which are open to many, I have thought it better that you should learn my views from a private & confidential letter, and be enabled to act upon them yourself and guide others into them.—the elections which have taken place this spring, prove that the spirit of republicanism has repossessed the whole mass of our country from Connecticut Southwardly & Westwardly. the three New England states of N.H. Mass. and Connecticut alone hold out. in these tho’ we have not gained the last year as much as we expected, yet we are gaining steadily & sensibly. in Massachusets we have gained 3. Senators more than we had the last year, & it is believed our gain in the lower house will be in proportion. in Connecticut we have rather lost in their legislature, but in the mass of the people where we had, on the election of Governor the last year but 29. republican out of every 100. votes, we this year have 35. of every 100. with the phalanx of priests & lawyers against us, republicanism works up slowly in that quarter. but in a year or two more we shall have a majority even in Massachusets. in the next H. of R. there will be about [150?] federal and [100?] republican members. be assured that, excepting in this North Eastern & your South Western corner of the Union, Monarchism, which has been so falsely miscalled federalism, is dead & buried, and no day of resurrection will ever dawn upon that: that it has retired to the two extreme & opposite angles of our land, from whence it will have ultimately & shortly to take it’s final flight.—while speaking of the Indians I omitted to mention that I think it would be good policy in us to take by the hand those of them who have emigrated from ours to the other side of the Missisipi, to furnish them generously with arms, ammunition, & other essentials, with a view to render a situation there desireable to those they have left behind, to [toll] them in this way across the Missisipi, and thus prepare in time an eligible retreat for the whole. we have not as yet however begun to act on this. I believe a considerable number from all the four Southern tribes, have settled between the St Francis & Akanza, but mostly from the Cherokees. I presume that with a view to this object we ought to establish a factory on the Eastern bank of the Missisipi, where it would be most convenient for them to come and trade. we have an idea of running a path in a direct line from Knoxville to Natchez, believing it would save 200. miles in the carriage of our mail. the consent of the Indians will be necessary, and it will be very important to get individuals among them to take each a white man into partnership and to establish at every 15. miles a house of entertainment & a farm for it’s support. the profits of this would soon reconcile the Indians to the practice & extend it, and render the public use of the road as much an object of desire as it is now of fear; & such a horsepath would soon, with their consent, become a waggon road. I have appointed Isaac Briggs of Maryland surveyor of the lands South of Tennissee. he is a quaker, a sound republican, & of a pure & unspotted character. in point of science in astronomy, geometry & mathematics he stands in a line with mr Ellicot, & second to no man in the US. he set out yesterday for his destination, and I recommend him to your particular patronage. the candour modesty and simplicity of his manners cannot fail to gain your esteem. for the offices of surveyor, men of the first order of science in astronomy & mathematics are essentially necessary. I am about appointing a similar character for the Northwestern department, & charging him with determining by celestial observations the longitude & latitude of several interesting points of lakes Michigan and Superior, and an accurate survey of the Missisipi from St. Anthony’s falls to the mouth of Ohio, correcting his admeasurements by observations of longitude & latitude. from your quarter mr Briggs will be expected to take accurate observations of such interesting points as mr Ellicot has omitted: so that it will not be long before we shall possess an accurate map of the outlines of the US.—Your country is so abundant in every thing which is good, that one does not know what there is here, of that description, which you have not, and which could be offered in exchange for a barrel of fresh paccans every autumn. yet I will venture to propose such an exchange, taking information of the article most acceptable from hence, either from yourself or such others as can inform me. I pray you to accept my friendly salutations & assurances of great esteem & respect.
          
            Th: Jefferson
          
        